ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2.            The following is an examiner’s statement of reasons for allowance:
Claims 20-36 are allowed because the prior art made of record does not teach an integrated circuit, power transmitter, method of manufacturing an integrated circuit for managing operations of a radio-frequency power transmitter, in the manner as recited in the claims.

Reasons For Allowance
3.         With respect to claims 20-36, the prior art made of record fails to teach the combination of steps recited in independent claims 20, 35 and 36, including the following particular combination of limitations as recited in claim 20 and as similarly recited in claims 35 and 36, as follows:
an encryption module configured to ensure that only authorized wireless power receivers are able to receive wirelessly delivered power from the RF power transmitter;
a first interface configured to couple the integrated circuit with at least one power amplifier that is external to the integrated circuit;
a second interface, distinct from the first interface, configured to couple the integrated circuit with a wireless communication component that is external to the integrated circuit; and

receive, via the second interface, an indication that a wireless power receiver is within transmission range of the RF power transmitter controlled by the integrated circuit, and
in response to receiving the indication, and after determining using the encryption module that the wireless power receiver is authorized to receive wirelessly delivered power from the RF power transmitter, provide, via the first interface, the one or more RF power transmission signals to the at least one power amplifier.
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851